Citation Nr: 1104663	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  04-34 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable initial rating for neck pain, 
associated with surgical scar, residuals of neck carbuncle.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

The issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to 
service connection for a back disorder, to include as 
secondary to neck pain, associated with surgical scar, 
residuals of neck carbuncle, has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDING OF FACT

1.  The Veteran's numbness and tingling of the upper and lower 
extremities is a result of non-service connected osteoarthritis 
of the cervical spine and is not contemplated as a residual of 
neck carbuncle for which service connection has been granted.

2.  At all times during the pendency of the Veteran's appeal, the 
Veteran's neck pain, associated with surgical scar, residuals of 
neck carbuncle has been productive of range of motion consisting 
of forward flexion at worst to 45 degrees and combined cervical 
range of motion in excess of 335 degrees, but has not been 
productive of muscle spasm that is not related to osteoarthritis 
changes, guarding, or abnormal gait attributable to neck pain.

3.  At all times during the pendency of the Veteran's appeal, the 
Veteran's neck pain, associated with surgical scar, residuals of 
neck carbuncle has been productive of slightly limited motion of 
the cervical spine.

CONCLUSION OF LAW

The criteria for a 10 percent initial rating, and no more, for 
neck pain, associated with surgical scar, residuals of neck 
carbuncle have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged 
ratings are appropriate when the factual findings from the 
evidence show distinct time periods during which the service-
connected disability exhibits symptoms that would warrant 
different ratings for each distinct period.  See generally Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In every instance where the rating schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

II.  Analysis

By way of history, the issue on appeal stems from the Veteran's 
original claim for service connection for neck pain with 
associated finger numbness, which was filed in March 1999.  
Ultimately, service connection for the Veteran's claimed neck 
pain was granted by the Board in an April 2004 decision.  That 
decision was effectuated by the RO in a rating decision issued 
later that month.  In that rating decision, effective May 26, 
1999, the RO assigned a noncompensable disability rating for the 
Veteran's neck disability, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5290-5237 (2003).  The Board wishes to note 
that service connection for the Veteran's neck pain does not 
encompass osteoarthritis of the cervical spine.  In that regard, 
it observes that its April 2004 decision specifically notes that 
service connection is being granted for "neck pain and swelling 
as a result of the multiple surgeries on his neck...to address the 
carbuncles of the neck."  In the April 2004 rating decision 
which effectuates the Board's decision, the RO specifically 
identifies that degenerative changes in the neck have not been 
shown to be related to his service-connected disabilities.

Nonetheless, the RO has, by analogy, applied DC 5237 (2010), 
which provides for spine ratings based upon limitation of motion.  
When an unlisted condition is encountered it will be permissible 
to rate the unlisted condition under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20.  In view of the number of atypical 
instances it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show all 
the findings specified.  38 C.F.R. § 4.21.  Accordingly, the 
Board does not find the RO's application of DC 5237 erroneous.  
In addition, the Board will consider the potential application of 
the various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
During the pendency of the Veteran's appeal, the rating criteria 
for spine disabilities have changed.  These revisions in the law 
occurred in two phases.

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, DC 5293 (2002), a 10 percent evaluation was warranted 
for mild intervertebral disc syndrome.  A 20 percent evaluation 
was in order for moderate intervertebral disc syndrome, with 
recurring attacks.  A 40 percent evaluation contemplated severe 
intervertebral disc syndrome, characterized by recurrent attacks 
with intermittent relief.  A 60 percent evaluation was warranted 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy which characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

For the period beginning on September 23, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, a 10 percent evaluation is 
warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than two weeks during the past twelve months.  A 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past twelve months.  A 
40 percent evaluation is assigned in cases of incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past twelve months.  A 60 percent 
evaluation contemplates incapacitating episodes having a total 
duration of at least six weeks during the past twelve months.  An 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bedrest prescribed by a physician and treatment by a physician.  
Associated objective neurological abnormalities (e.g., bladder 
and bowel impairment) are to be evaluated separately.  

The remaining diagnostic criteria for evaluating spine disorders 
were revised at a later date, effective from September 26, 2003.  
This further revision incorporates the new criteria for 
evaluating intervertebral disc syndrome.  68 Fed. Reg. 51454-
51458 (August 27, 2003). 

Under the prior criteria that existed before September 26, 2003, 
38 C.F.R. § 4.71a, DC 5290 (2002) provided criteria for rating 
disabilities based upon limitation of motion of the cervical 
spine.  Under that code, a 10 percent evaluation was assigned in 
cases of slight limitation of motion.  A 20 percent evaluation 
was in order for moderate limitation of motion.  A maximum 
schedular disability rating of 30 percent was appropriate for 
severe limitation of motion.

Under the recent code revisions effective from September 26, 
2003, ratings for disabilities of the cervical spine are assigned 
in accordance with the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula).  The General 
Rating Formula incorporates DC 5235 through 5242.

Under the General Rating Formula, a 10 percent rating is in order 
where the evidence shows forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; combined 
range of motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with loss 
of 50 percent or more of height.

A 20 percent rating is appropriate for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 30 
degrees; a combined range of motion of the cervical spine not 
greater than 170 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is assigned in cases of forward flexion of 
the cervical spine of 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.

A 40 percent rating is warranted where the evidence shows 
unfavorable ankylosis of the entire cervical spine.

A full 100 percent evaluation is assigned where the evidence 
shows unfavorable ankylosis of the entire (cervical and 
thoracolumbar) spine.

By way of reference, these revisions also provide that "combined 
range of motion" refers to the sum of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation of the spine.  38 C.F.R. § 4.71a (Plate V) indicates 
that normal range of motion of the cervical spine encompasses 45 
degrees of flexion, extension, and bilateral lateral flexion and 
80 degrees of bilateral rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.

The law provides that where a law or regulation changes after the 
claim has been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
Veteran applies unless specifically provided otherwise.  See 
VAOGCPREC 7-2003.  Since the Veteran filed his claim in 1999, 
before the changes discussed above took place, the Board will 
consider both the pre-amended and amended rating criteria and 
assign the most favorable rating.

In his March 1999 claim, the Veteran asserts that he experiences 
continuous numbness and pain in his neck, upper extremities, and 
hands.  He states that he is unable to lift his arms over his 
head.  He reports that his symptoms prevent him from pursuing 
work in his occupation as a construction worker.  In a June 2000 
Notice of Disagreement, the Veteran continues to assert numbness 
and arthritis, although he does not specify where those symptoms 
manifest.  He further reports that he has difficulty dressing 
himself and that he relies on family members to "do most 
things."

The Veteran's service treatment records do not reflect any 
reported cervical symptoms during service.  At his June 1967 pre-
induction examination, the Veteran did not report any neck 
symptoms and a clinical examination of the spine was normal.  At 
a November 1969 physical examination, the Veteran's last 
examination before discharge from service, the Veteran once again 
did not report any neck symptoms.  An examination of the spine 
performed at that time was also normal.

A February 1998 treatment record from the Veteran's private 
physician, Dr. J.C.H., Jr., reflects findings of paresthesias in 
the Veteran's hands.  No opinion was given at that time, however, 
as to the etiology of the Veteran's paresthesias.

In November 1998, the Veteran was afforded a VA examination of 
the neck.  At that time, he reported that he has undergone 21 
procedures to lance and drain abscesses located on the back of 
his neck.  According to the Veteran, the first such procedure was 
performed during service in 1968.  The Veteran further reported 
that in 1969, he experienced loss of feeling in his left hand 
after a lancing and draining procedure.  He recalls an episode of 
numbness in his left elbow in 1972, also after a lancing and 
draining procedure was performed.  Regarding his current 
symptoms, he reports numbness in his left hand and occasional 
complete numbness and paralysis in his face which he attributes 
to his multiple lancing and draining procedures.  The Veteran 
also reports numbness and pain in his upper extremities.  He 
further contends that as a result of these symptoms, he is unable 
to perform his job in heavy construction.  An examination of the 
neck and upper extremities did not reveal any limitation of neck 
movement, nor did it show loss of sensation in the hands and 
fingers by filament test.  The examiner also notes that 
peripheral sensation also seemed to be intact.  Nonetheless, the 
Veteran continued to report occasional numbness in his fingers.  
Hand strength, measured by hydraulic dynameter revealed strength 
of 50 pounds in both hands.  X-rays of the cervical spine 
revealed moderate degenerative changes at C5, C6, and C7 as well 
as probably mild muscle spasm.

In May 1999, the Veteran returned to Dr. J.C.H., Jr.  Consistent 
with the x-rays taken at the November 1998 VA examination, Dr. 
J.C.H., Jr. provided a diagnosis of cervical spine degenerative 
arthritis.  Although limitation of motion is noted in the record, 
no specific range of motion findings are expressed.

In September 1999, the Veteran underwent a private evaluation by 
Dr. M.A.M.  At that time, the Veteran again reported that he lost 
feeling in his left arm and leg after lancing and draining 
procedures in 1968 and 1970.  He admitted, however, that he was 
never provided a diagnosis for the loss of feeling but was told 
it may have been related to the amount of swelling caused by the 
skin carbuncles on his neck.  A physical examination of the neck 
revealed lateral bending of 60 degrees to the right and 40 
degrees to the left.  The Veteran also demonstrated lateral 
flexion of 45 degrees to the right and 30 degrees to the left.  
The Board notes, however, that forward flexion and extension 
findings of the neck are not expressed in the record.  X-rays 
taken in April 1992 were reviewed and interpreted by Dr. M.A.M. 
to be demonstrating spurring and degenerative disc disease at C2-
3 and C3-4.  Regarding the Veteran's complaints of numbness, Dr. 
M.A.M. opined that during episodes of infection of his skin 
carbuncles, massive swelling caused intermittent pressure on the 
cervical plexus and brachial plexus, which in turn caused 
numbness in his left arm.  Hence, Dr. M.A.M. concluded that the 
Veteran's left arm numbness is directly related to his service-
connected neck carbuncle disorder.

At a second VA examination performed in December 1999, the 
veteran reported paresthesias in his left hand and fingers, 
followed by pain and numbness in his left shoulder region, which 
began five or six years ago.  Interestingly, the Veteran reported 
for the first time that he had also been diagnosed with 
hypoglycemia five years ago.  An examination confirmed the 
presence of hypoesthesia to pinprick in the left hand.  X-rays of 
the cervical spine taken in November 1998 were reviewed and 
interpreted by the examiner to be showing degenerative changes 
from the fifth to seventh vertebrae of the cervical spine.  The 
examiner diagnosed cervical spondylosis of moderate severity.  A 
nerve conduction test was recommended to ascertain whether the 
Veteran's cervical disorder was productive of a radiculopathy.

A May 2001 follow-up opinion from Dr. M.A.M. reiterates her 
conclusion that the Veteran's loss of feeling in his left arm is  
as likely as not a direct result of recurrent carbuncles and 
residuals of multiple surgeries and scarring.  In support of her 
conclusion, she notes that the Veteran's reported loss of feeling 
coincides with the existence of swelling from a large cystic mass 
in the Veteran's neck.

 A nerve conduction study performed in January 2003 did not 
reveal any evidence of a cervical radiculopathy.  Neurological 
findings were interpreted as being consistent with severe right 
carpal tunnel syndrome and mild left carpal tunnel syndrome.

In March 2003, the Veteran underwent a neurological VA 
examination, at which time he reported severe neck pain, low back 
pain, and bilateral hand and forearm pain.  The Veteran described 
his hand pain as radiating into the forearms and occasionally his 
shoulders.  An examination again confirmed the presence of patchy 
sensory loss in the upper extremities, but which did not respect 
root or nerve distribution of both hands.  An April 2002 MRI of 
the cervical spine was reviewed and interpreted to reveal 
multilevel foraminal stenosis with less predominance.  The 
January 2003 nerve conduction study was also reviewed.  
Ultimately, the examiner concluded that the Veteran's neck pain 
is likely related to osteoarthritis in his cervical spine.  With 
respect to the Veteran's pain in the bilateral upper extremities, 
the examiner opined that those symptoms are likely related to the 
Veteran's carpal tunnel syndrome rather than a cervical 
radiculopathy.

A separate orthopedic VA examination of the neck, also performed 
in March 2003 revealed cervical motion which includes 30 degrees 
of extension, 50 degrees of flexion, and 70 degrees of rotation 
to the right and left sides.  Lateral flexion motion was 
apparently not measured; as such results are not expressed in the 
report.  Notably, the examiner concludes that there is no 
relationship between skin surgery and the development of cervical 
and lumbar osteoarthritis.  Moreover, the examiner notes, based 
upon a review of the claims file, that there is no evidence of 
infection spreading into the spine itself.  Accordingly, with 
respect to the Veteran's osteoarthritis, the examiner concludes 
that disorder is likely developed as a result of the Veteran's 
age and occupation.

Generally, VA treatment records in the claims file do not pertain 
to active treatment for the Veteran's neck pain.  Records from 
treatment in February 2007, however, reveal that the Veteran 
requested from his physician a note expressing an etiological 
relationship between the sebaceous cysts on his neck and his 
ongoing neck pain.  The doctor notes, however, that seronegative 
arthritis of the cervical spine is unlikely given the absence of 
hidratenitis superlative, acne conglobata, or periofolliculitis 
capitus.  The physician further noted that the Veteran has not 
experienced osteomyelitis as a result of his sebaceous cysts.  
Accordingly, the physician expresses that he is not convinced 
that the Veteran's skin lesions are associated with back or neck 
pain.  Additionally, and with regard to the Veteran's reported 
symptoms of numbness and tingling, the physician concludes that 
those symptoms are best explained by the Veteran's history of 
bilateral carpal tunnel syndrome.  Although the physician further 
concludes that the Veteran's reported pain in his lower 
extremities appear to be radicular in nature, he does not opine 
that it is related to the Veteran's service connected neck 
condition. 

At a December 2009 VA examination, the Veteran reported cervical 
spine pain starting at C4-5 which lasts one to two hours and 
occurs on a daily basis.  He denies, however, any physician 
ordered bedrest or incapacitation,  current or previous treatment 
for neck pain, or flare-ups.  Although the Veteran reports 
stiffness to the neck, he denies having any muscle spasms, 
weakness, fatigue, or decreased motion.  He also denies numbness 
or paresthesias in the neck itself.  An examination of the 
cervical area revealed forward flexion to 45 degrees with a low 
level of reported pain throughout the motion; backward extension 
to 45 degrees, also with low level of pain; lateral flexion to 45 
degrees to the right and left sides; and rotation to 80 degrees 
to the right and left sides.  The examiner did not observe 
weakness, loss of endurance, or easy fatigability with repetitive 
motion, nor does he note any increased pain or additional loss of 
motion after repetition.  An examination of the extremities 
revealed normal coloring with full 2+ pulses.  Based upon the 
examination and review of the claims file, the examiner diagnosed 
degenerative arthritis of the cervical spine.  The examiner 
further opines that subjective reports of radiculopathy in the 
upper extremities are not indicated in the EMG, which seems more 
clinically significant for diabetic peripheral neuropathy and 
carpal tunnel.  Occupationally, the examiner notes that the 
Veteran is deconditioned secondary to his cervical spine 
arthritis.  Under the circumstances, the examiner concludes that 
although physical employment is not appropriate, the Veteran 
remains capable of sedentary employment.

In an August 2010 addendum, the VA examiner further clarifies 
that the Veteran's cervical arthritis is not caused by or is 
secondary to incision and drainage procedures received for 
treatment of the Veteran's neck carbuncle.  In support of her 
conclusion, the examiner explains that a carbuncle is an 
infection that begins at the hair follicle and spreads deeper 
into the dermis and subcutaneous tissue.  The examiner further 
explains that incision and drainage of a carbuncle does not 
require an incision to the depth of the bone.  The examiner also 
notes that there is no evidence that the Veteran sustained a 
traumatic injury as a result of his surgeries, nor is there 
evidence of subsequent infection involving the bone.  Hence, the 
examiner concludes, there is no evidence of a relationship 
between the Veteran's skin surgeries and development of 
osteoarthritis of the cervical spine.

Based upon the evidence of record, the Veteran is entitled to an 
initial evaluation of 10 percent, and no more, for neck pain, 
associated with surgical scar, residuals of neck carbuncle.

As noted from the outset of the Board's analysis, service 
connection for the Veteran's neck pain does not encompass 
osteoarthritis of the cervical spine.  Accordingly, although the 
Board acknowledges that the evidence shows the existence of 
osteoarthritis, disability resulting from that disorder is not 
considered for purpose of this appeal.

The Board also acknowledges the Veteran's subjective complaints 
of numbness and tingling in the upper and lower extremities and 
his contention that those manifestations are a part of his 
claimed residual neck pain resulting from his service-connected 
neck carbuncles.  His assertions in that regard are supported by 
the private opinions expressed by Dr. M.A.M.  Those opinions, 
however, are contradicted by the findings expressed in various 
other examination reports, including the VA examination of March 
2003, VA treatment record of February 2007, VA examination report 
of December 2009, and the VA addendum report of August 2010.

In cases where the evidence presents competent but conflicting 
medical opinions, several matters must be addressed in 
determining the relative probative value and weight of the 
opinions.

First, the Board may only consider independent medical evidence 
to support its findings and may not provide its own medical 
judgment in the guise of a Board opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, however, 
favor the opinion of one competent medical professional over that 
of another so long as an adequate statement of reasons and bases 
is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The United States Court of Appeals for Veterans Claims (Court) 
has recently stressed that "[i]t is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."  See Nieves- Rodriguez v. 
Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  

The Board also notes, the fact that a veteran has received 
regular treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 
Vet. App. 467-471-3 (1993).    

In this case, the opinions provided by Dr. M.A.M. appear to be 
based primarily upon her observation that the Veteran's 
complaints of numbness and pain coincide with periods of marked 
swelling arising from carbuncles on his neck.  Although she 
opines that swelling appears to be causing intermittent pressure 
on his cervical plexus and brachial plexus thereby causing 
numbness, she does not cite any specific neurological findings in 
the Veteran's treatment that would support her opinion. 

By contrast, the opinions expressed in the March 2003 and 
December 2009 VA examination reports, February 2007 VA treatment 
record, and the August 2010 VA addendum report are amply 
supported by the neurological findings revealed in the January 
2003 nerve conduction study, which expressly rules out the 
presence of a cervical radiculopathy or a neurological component 
that is attributable to the Veteran's neck carbuncles.  In turn, 
Dr. M.A.M. has not provided an addendum opinion which addresses 
the January 2003 nerve conduction study findings, nor has she 
offered further opinions rebutting the findings expressed in the 
VA examination reports and treatment records.  Accordingly, the 
Board concludes that the probative value of Dr. M.A.M.'s opinion 
is markedly less than that of the opinions expressed in the VA 
examination reports and treatment records.

Under the circumstances, the Board finds that the Veteran's 
complaints of numbness and tingling in his upper and lower 
extremities are not attributable to his service-connected neck 
carbuncles or residuals therefrom.  As such, it declines to 
assign a disability rating for the Veteran's neck pain on the 
basis of the Veteran's reported numbness and tingling.

The Veteran's service-connected neck pain, associated with 
surgical scar, residuals of neck carbuncle will be rated under 
the General Rating Formula and under the old provisions of 
38 C.F.R. § 4.71a, DC 5290 (2002) on the basis of lost motion of 
the cervical spine.  An incomplete range of motion study 
performed in September 1999 by Dr. M.A.M. did not reveal forward 
flexion or extension findings, thereby frustrating the Board's 
ability to apply the General Rating Formula.  Similarly, an 
incomplete study performed at the March 2003 VA examination 
failed to include lateral flexion findings, but did show forward 
flexion of the cervical spine to 50 degrees.  Full range of 
motion findings expressed in the December 2009 VA examination 
report show forward flexion to 45 degrees, extension to 45 
degrees, lateral flexion of 45 degrees to both sides, and lateral 
rotation to 80 degrees to both sides.  Similarly, the evidence 
does not show the presence of muscle spasm that is not related to 
osteoarthritis changes, guarding, or abnormal gait attributable 
to neck pain.

Given the extent of motion demonstrated by the Veteran throughout 
the course of his appeal, the Veteran is entitled to a 10 percent 
disability rating, and no more, for slight limitation of cervical 
motion under 38 C.F.R. § 4.71a, DC 5290 (2002).  The Veteran is 
not entitled to a disability rating in excess of 10 percent under 
the General Rating Formula as revised in 2003.  38 C.F.R. 
§ 4.71a, DC 5235-5242 (2010).

Although the Board recognizes the Veteran's subjective complaints 
of pain during motion, even with the reported pain taken into 
full consideration, the overall disability picture demonstrated 
by the evidence is not commensurate to a limitation of cervical 
flexion to 40 degrees or less or combined cervical range of 
motion of 335 degrees or less, given the extent of the motion 
produced by the Veteran. Further, the Board observes that 
repetitive motion at the December 2009 VA examination did not 
produce further pain, limited motion, weakness, decreased 
endurance, or fatigue.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1996); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5242 (2010).

The Board also finds that there is no basis for a "staged" rating 
for any period concerning the Veteran's claim for neck pain.  
Rather, the symptomatology and cervical motion shown upon 
examination throughout the pendency of the appeal has been 
essentially consistent and fully contemplated by the assigned 
noncompensable rating.

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected neck pain should be 
referred for assignment of an extraschedular rating.  The record, 
however, does not show that his neck pain has markedly interfered 
with his employment status beyond that already contemplated by 
the assigned rating.  In this regard, the Board notes the 
Veteran's January 2002 Travel Board hearing testimony that he has 
lost two to three months a year of employment due to his neck 
pain.  A December 2009 VA examination report notes the Veteran is 
deconditioned and unfit for physical employment, the Veteran's 
occupational limitations are attributed to degenerative arthritis 
of the cervical spine, which is not at issue in this appeal.  
Given that the Veteran's employment status difficulties are 
attributable to cervical degenerative arthritis, such 
difficulties in his employment status may not be grounds for 
referral for an extraschedular rating for his service-connected 
neck pain.  Moreover, there is no indication that this disability 
has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one involving 
marked interference with employment or frequent hospitalization, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Overall, the evidence supports the assignment of 10 percent 
disability rating, and no more, for neck pain, associated with 
surgical scar, residuals of neck carbuncle.  To that extent, this 
appeal is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 
4.7.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the Veteran was notified of the information 
and evidence needed to substantiate and complete his service 
connection claim in a corrective July 2003 letter.  Moreover, as 
this case now concerns the assignment of an initial rating and 
comes before the Board on appeal from the decision which also 
granted service connection, there can be no prejudice to the 
Veteran in failing to provide adequate 5103(a) notice for the 
service connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not required 
for "downstream" issues following a service connection grant, 
such as initial rating and effective date claims).  Finally, the 
Board notes that a March 2006 letter notifies the Veteran that a 
disability rating and an effective date for the award of benefits 
are assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After the 
Veteran was afforded a reasonable opportunity to respond to the 
March, 2006 letter, the Veteran's claim was readjudicated in 
December 2008 supplemental statement of the case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's service treatment records, and identified VA and 
private treatment record have been obtained.  Additionally, the 
Veteran was afforded VA examinations in December 1999, March 
2003, and December 2009.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An initial evaluation of 10 percent for neck pain, associated 
with surgical scar, residuals of neck carbuncle, subject to the 
laws and regulations governing the payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


